Title: From George Washington to Thomas Jefferson, 28 December 1780
From: Washington, George
To: Jefferson, Thomas


                        
                            Sir
                            Head Quarters New Windsor 28th Decemr 1780
                        
                        Your Excellency’s favor of the 13th reached me this day. I have ever been of opinion, that the reduction of
                            the post of Detroit would be the only certain means of giving peace and security to the whole Western Frontier, and I have
                            constantly kept my Eye upon that object; but such has been the reduced state of our Continental Force, and such the low
                            ebb of our Funds, more especially of late, that I have never had it in my power to make the attempt. I shall think it a most
                            happy circumstance, should your State, with the aid of Continental Stores which you require, be able to accomplish it. I
                            am so well convinced of the general public utility with which the expedition, if successful, will be attended, that I do
                            not hesitate a moment in giving directions to the Commandant at Fort Pitt, to deliver to Colo. Clarke the Articles which
                            you request, or so many of them as he may be able to furnish. I have also directed him to form such a detachment of
                            Continental Troops, as he can safely spare, and put them under the command of Colo. Clarke. There is a Continental Company of
                            Artillery at Fort Pitt, which I have likewise ordered upon the Expedition, should it be prosecuted. The Officers of this
                            Company will be competent to the management of the Mortar and Howitzers.
                        I dont know for what particular purpose Colo. Clarke may want the Six pound Cannon; but if he expects to
                            derive advantage from them, in the reduction of Works of any strength, he will find himself disappointed. They are not
                            equal to battering a common Log Block house, at the shortest Range. This we have found upon experience. I would therefore
                            advise him to consider this point, and leave them behind, except he sees a probability of wanting them in the Field.
                        I have inclosed the letter for Colo. Brodhead Commanding at Fort Pitt, which Colo. Clarke may deliver
                            whenever he sees fit. It is possible, that some advantage may arise from keeping the true destination of the Expedition a
                            secret, as long as circumstances will admit. If so, the fewer who are intrusted the better.
                        Since I began this letter, I have been furnished by General Knox commanding Officer of the Artillery, and by
                            the Qr Mr General with Returns of the Stores, in their several departments, which are at Fort Pitt, and I find they fall
                            very far Short of your Excellency’s requisition. I have therefore formed my order to Colo. Brodhead in proportion to the
                            stock in his Hands. There is no Mortar at Fort Pitt, but the 8 Inch Howitzer will answer the purpose, and is more
                            convenient for transportation. The Field pieces are Sixes and Threes—two of each.
                        The matter which the Honble the House of Delegates have referred to my determination stands thus—A Board of
                            General Officers, in the year 1778, determined—That Officers bearing Continental Commissions should take rank of those
                            having State only, while their Regiments continued upon State establishment, but that when such Regiments became
                            Continental, the Officers should be intitled to receive Continental Commissions, from the date of their State
                            appointments. Thus you see it is not in my power to recommend them to Congress for Continental Commissions, while in
                            State Regiments, without infringing an established Rule.
                        As to the second point "whether such Officers shall take promotion in the line or be confined to the said two
                            Regiments" I think they had best, for the sake of peace and harmony, be confined to the two Regiments. For, many of those
                            Officers left the Continental Line in very low Ranks, and obtained very high in that of the State. This created much
                            uneasiness when the troops came together in service, and it was with difficulty, that many of the Continental Officers
                            could be made to brook being commanded by those, who had been their inferiors the preceding Campaign. I
                            am therefore of opinion, that to attempt to introduce those Gentlemen, now, into the Continental Line, would create a
                            source of infinite discontent and uneasiness, more especially, as you have a sufficient number of Officers at home and in
                            Captivity (and Vacancies ought in justice to be reserved for such of the latter as wish to serve again) for the Quota of
                            Continental troops assigned to the State, by the last Establishment. I have the Honor to be with the greatest Respect and
                            Esteem Yr Excellency’s most obt servant
                        
                            Go: Washington
                        
                        
                            P.S. The number of Shot, Shells, & Intrenching Tools ordered—tho’ far short of your request—is
                                fully competent to the pieces of ordnance—& any works Colo. Clarke may want to throw up for offence or
                                defence.
                        

                    